         Case 2:20-mj-00036-SWS Document 1 Filed 04/17/20 Page 1 of 4

                                                                                             r !LED
                                                                                     U.5:. DISTRICT COUiU
                                                                                     OiSFRiCTOF WYOHiHt;


          UNITED STATES DISTRICT CdURt
                                     DISTRICT OF WYOMING                                  cheyenne

 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                           CRIMINAL COIVIPLAINT
         V.



 COREY MICHAEL COBB,                                 Case Number: 20~lf^T "
                           Defendant.

         I, Kyle LaTulippe, the undersigned complainant, being duly sworn, state the following is
true and correct to the best of my knowledge and belief.

       From on or about April 2, 2020, through and including April 9, 2020, in the District of
Wyoming and elsewhere, the Defendant, COREY MICHAEL COBB, knowingly possessed a
stolen firearm, namely, a Maverick shotgun, S/N MV66948J, which had been shipped or
transported in interstate or foreign commerce, either before or after it was stolen, knowing and
having reasonable cause to believe the firearm was stolen.

         In violation of 18 U.S.C. §§ 922(j), and 924(a)(2).

         I further state that I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives and that this complaint is based on the following facts;

(See attached Sworn Statement)

         Continued on the attached sheet and made a part hereof


                                                     Signalureof Comp|ain
                                                     KYLE LATUlWe

  Sworn to before me and subscribed telephonically.
  April 17,2020                                at    Cheyenne, Wyoming
  Dale                                               City and Slate


  HON. KELLY H. RANKIN
  United States District Court Judge
  Name & Title of Judicial Officer                   Signature of Judicial Oflicer
       Case 2:20-mj-00036-SWS Document 1 Filed 04/17/20 Page 2 of 4




  SWORN STATEMENT OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES
   SPECIAL AGENT KYLE LATULIPPE IN SUPPORT OF CRIMINAL COMPLAINT

       1.      I was a Federal Air Marshal (FAM) from March, 2009 to January, 2016. In that

capacity I was a Visual Intermodal Prevention and Response (VIPR) team member, international

team leader, and held other positions. I am a graduate of the Federal Law Enforcement Training

Center and the ATF National Academy. In 2016,1 arrived at the Cheyenne, Wyoming ATF Field

Office as an ATF Special Agent. Since starting as a special agent, I have participated in multiple

investigations involving the illegal possession of firearms. I have been involved in multiple ATF

investigations as the lead agent and as an agent assisting other lead agents.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       3.      On April 10,2020,1 was contacted by Casper Police Department (CPD) Detective

(Det.) Matt Bowmanand I receiveda report from Det. Bowmanregardinga burglarythat occurred

in Casper, Wyoming. This affidavit is based on this report, as well as conversations with

investigators involved in this case (both in Wyoming and Colorado).

       4.      According to the CPD report, on April 4, 2020, CPD responded to the victim's

(R.D.) residence located at 1625 South Maple, Casper, WY for a report of a burglary. R.D.

informed the responded CPD officers that R.D. had been out of town for medical treatment since

April 2, 2020, and when R.D. returned to R.D.'s residence on April 4, 2020, R.D. observed that

approximately 18firearms were missing from a building on R.D.'s property, including a Maverick

shotgun, S/N MV66948J.
      Case 2:20-mj-00036-SWS Document 1 Filed 04/17/20 Page 3 of 4




       5.     CPD advised ATF that on April 9,2020, Corey Michael COBB was arrested at the

Knights Inn Hotel located at 2409 East Pikes Peak Ave, Colorado Springs, CO. COBB was in

possession of one of the firearms from the burglary described above, the Maverick shotgun, S/N

MV66948J. That shotgun was also reported as being stolen in the National Crime Information

Center (NCIC).

       6.     On April 10, 2020, ATF Task Force Officer (TFO) Adam Brewer interviewed

COBB at the El Paso County Criminal Justice Center in Colorado Springs, CO. TFO Brewer read

COBB his Miranda rights and COBB agreed to speak to TFO Brewer. COBB admitted to TFO

Brewer that COBB committed the burglary in Casper stealing the aforementioned 18 firearms,

including the Maverick shotgun, S/N MV66948J. COBB told ATF that he organized a group of

unknown individuals, and COBB and those unknown individuals stole the firearms from R.D.'s

residence in Casper, WY. COBB knew who his co-conspirators to the burglary were, but would

not give their names to TFO Brewer. COBB told TFO Brewer that COBB sold the firearms to

unknown individuals in Colorado Springs, CO, for approximately $10,000 and an unspecified

amount of methamphetamine. COBB told TFO Brewer that COBB knew the individuals that

COBB sold the firearms to, but would not tell TFO Brewer their names either.

       7.     Based on my training and experience I know that the Maverick shotgun described

in paragraph five above was not manufactured in Wyoming and therefore traveled in or affected

interstate commerce. Furthermore, based upon the facts set forth herein, the Maverick shotgun

(alongwith the other firearms) were stolen in Wyoming and Transported to Colorado.

                                  END OF SWORN STATEMENT
        Case 2:20-mj-00036-SWS Document 1 Filed 04/17/20 Page 4 of 4




PENALTY SUMMARY


DEFENDANT NAME:               COREY MICHAEL COBB


DATE:                         April 17,2020

INTERPRETER NEEDED:           No


VICTIM(S):                    Yes


OFFENSE/PENALTIES:            18 U.S.C. §§ 922(j), and 924(a)(2)
                              (Possession of Stolen Firearm)

                              0-10 Years Imprisonment
                              Up To $250,000 Fine
                              3 Years Supervised Release
                              $100 Special Assessment

AGENT:                        Kyle LaTullipe, ATF

AUSA:                         Stuart S. Healy III, Assistant United States Attomey

ESTIMATED       TIME     OF
TRIAL:                        1 to 5 days

WILL  THE GOVERNMENT
SEEK DETENTION IN TfflS
CASE:                         Yes


ARE     THERE   DETAINERS
FROM                OTHER
JURISDICTIONS:                Yes
